DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the Applicant Initiated Interview held on September 8, 2021.  Claims 21-40, of which claims 21, 36, 40 are independent, were pending in this application and have been considered below.

	Claim objections are withdrawn in view of the Examiner’s amendment (see below).

	Claim rejections under 35 USC § 112 are withdrawn in view of the Examiner’s amendment (see below).

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	
	Authorization for this examiner's amendment was given in a telephone interview with Molly S. Lawson, Attorney for Applicants, Reg. No. 58,890 on September 10, 2020.

	The application is amended as follows:
Claim 21, 29, 36-37 and 40  is amended as follow:

21. 	(Currently Amended) A system for controlling an operation of a vehicle using a portable communication device, the system comprising:
a vehicle access system coupled to each of a plurality of transceivers associated with the vehicle, the vehicle access system configured to: 
	receive, from each of the plurality of transceivers, signal strength data associated with the portable communication deviceusing a signal received at an antenna associated with [[each]]corresponding one of the plurality of transceivers,
sort the signal strength data received via each of the plurality of transceivers to determine a minimum signal strength value,

perform a localization of the portable communication device to determine whether the portable communication device is located in an area inside the vehicle or in an area outside the vehicle using the offset signal strength value, and
determine whether to perform the operation based on whether the portable communication device is located in the area inside the vehicle or in the area outside the vehicle.

29.	(Currently Amended) The system of Claim 28, wherein the vehicle access system is further configured to receive an encrypted code from the portable communication device, and
wherein the vehicle access system is configured to perform the operation based on whether the portable communication device is located in the area inside the vehicle or in the area outside the vehicle and based on the encrypted code.


receiving, via each of a plurality of transceivers, signal strength data associated with the portable communication device using a signal received at an antenna associated with [[each]]corresponding one of the plurality of transceivers;
sorting the signal strength data received via each of the plurality of transceivers to determine a minimum signal strength value;
adding an offset to the minimum signal strength value to generate an offset signal strength value;
performing a localization of the portable communication device to determine whether the portable communication device is located in an area inside the vehicle or in an area outside the vehicle using the offset signal strength value; and
determining whether to passively perform the operation based on whether the portable communication device is located in the area inside the vehicle or in the area outside the vehicle.

[[each]]corresponding one of the plurality of transceivers includes receiving the signal strength data from a first plurality of transceivers and wherein performing the localization of the portable communication device to determine whether the portable communication device is located in the area inside the vehicle or in the area outside the vehicle including performing the localization of the portable communication device using the offset signal strength value and signal strength data received via each of a second plurality of transceivers, wherein the first plurality of transceivers is positioned within the vehicle and wherein the second plurality of transceivers is positioned on an exterior surface of the vehicle.  

40.	(Currently Amended) A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:
receiving, via each of a first plurality of transceivers positioned on an exterior surface of a vehicle, signal strength data associated with a portable communication device using a signal received at an antenna associated with [[each]]corresponding one of the first plurality of transceivers;

adding an offset to the minimum signal strength value to generate an offset signal strength value;
performing a localization of the portable communication device to determine whether the portable communication device is located in an area inside the vehicle or in an area outside the vehicle using the offset signal strength value and signal strength data received via each of a second plurality of transceivers positioned within the vehicle; and  
determining whether to passively perform an[[the]] operation based on whether the portable communication device is located in the area inside the vehicle or in the area outside the vehicle.

Allowable Subject Matter
 	Claims 21-40 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “a vehicle access system configured to: receive, from each of the plurality of transceivers, signal strength data associated with the portable communication device using a signal received at an antenna associated with corresponding one of the plurality of transceivers, sort the signal strength data received via each of the plurality of transceivers to determine a minimum signal strength value, add an offset to the minimum signal strength value to generate an offset signal strength value, perform a localization of the portable communication device to determine whether the portable communication device is located in an area inside the vehicle or in an area outside the vehicle using the offset signal strength value”, in combination with “determine whether to perform the operation based on whether the portable communication device is located in the area inside the vehicle or in the area outside the vehicle”, as recited in claim 21, and some variation of wording as recited in claims 36 and 40. The respective dependent claims 22-35 and 37-39 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631